ICJ_004_ReparationUN_UNGA_NA_1949-04-11_ADV_01_NA_04_EN.txt. DISSENTING OPINION BY JUDGE BADAWI PASHA.
(Translation. |

After defining or making clear the meaning of the terms ‘‘agent”’
and ‘‘international claim”, the Court goes on to show that the
United Nations has international personality. Then, before dealing
with the concrete cases envisaged in the Request for an Opinion, it
reaches the conclusion that, on this ground, and apart from the
object of the claim, the Organization has the capacity to bring
international claims in so far as may be required in the perfor-
mance of its duties.

Evidently, this conclusion cannot be disputed. Long before
the Organization, international persons had existed; and again
quite recently a number of institutions have been set up, both
before and after the Organization itself, which have this personality.
The Charter of the International Trade Organization (the last
of these institutions) expressly provides that it shall have inter-
national legal personality. It goes without saying that the United
Nations, as the main Organization and the most important of all,
must have international legal personality, just as much as one of
its branches.

But, as the Court itself observes, a juridical system is not bound
to admit that all persons to whom it accords rights are identical
in their nature or as regards the extent of their rights.

In stating that the Organization has international personality,
we shall therefore merely have defined its capacity as a subject of
law in regard-to an international claim ; but we shall not yet have
shown that it has a particular right.

There is in fact no common law for international persons. There
are, on the one hand, States that have common characteristics,
tights and obligations, recognized in international law ; and, on
the other hand, a number of persons of different nature and different
rank: unions, commissions, international groups, with various
names ; Specialized Agencies, such as I.L.0., W.H.O., F.A.O.,
I.R.O., IT.O., the Monetary Fund, the International Bank,
U.N.E.S.C.O. and lastly U.N. In spite of a certain resemblance one
to another, each of these persons depends, as regards its objects,
principles, organization, competence, rights and obligations, on
the terms of its constitution, and is deemed to exist only for
the benefit of States which have signed and ratified, or which have
acceded to that instrument.

35
DISSENTING OPINION BY JUDGE BADAWI PASHA 206

The Request for an Opinion relates to the Organization’s right
to claim reparation for damage caused (a) to itself, and (b) to the
victim, when he is an agent of the United Nations, or to persons
entitled through him.

International law recognizes that a State has the right to claim
reparation for damage caused to itself and to the victim or to
persons entitled through him, when he is a national of that State,
and has not been able to obtain satisfaction through ordinary
channels (right known as diplomatic protection of nationals abroad).

The first right belongs to the State as an attribute of its existence
as a State, and as a consequence of its international personality ;
the second is the fruit of a process of laborious crystallization that
has been completed since the end of the nineteenth century. In spite
of certain abuses that have accompanied its exercise, this right is
universally recognized. But its conception and its justification
have constantly been discussed. In fact, the right to claim repara-
tion for injuries suffered by the victim or persons entitled through
him arises in the person of the victim, or in that of the persons
entitled, and as a general rule belongs only to other persons in so
far as they represent the victim or the persons entitled through him.

International law recognizes that the State has the right to claim
reparation in respect of this damage, not because it considers that
the State is a legal representative of the victim, but because it
holds that the State, in asserting its own right, the right which it
has to ensure, in the person of its subjects, respect for the rules of
international law (Judgment No. 2 of the P.C.1.J., Series A., No. 2,
p. 12). In the absence of a special agreement, it is the bond of
nationality between the State and the individual which alone confers
upon the State the right of diplomatic protection (Judgment of
the P.C.I.J., February 28th, 1930, Series A./B., Fasc. 76, p. 16) 1.

1 The bond of nationality is an essential condition of the exercise by a State
of the right to bring an international claim on behalf of the victim ; but the Court's
Opinion states (p. 181) that there are important exceptions to this rule, and that
there exist classes of cases in which protection may be exercised by a State on behalf
of persons not having its nationality. Now the Permanent Court of International
Justice, in reply to a similar objection, stated, in the above-mentioned Judgment
of February 28th, 1939, that :

“The Estonian agent both in the written pleadings and in the oral arguments
has endeavoured to discredit this rule of international law, if not to deny its
existence. He cited a certain number of precedents, but when these prece-
dents are examined, it will be seen that they are cases where the governments
concerned had agreed to waive the strict application of the rule, cases where
the two governments had agreed to establish an international tribunal with
jurisdiction to adjudicate on claims even if this condition as to nationality were
not fulfilled.”

On the other hand, the classes of cases envisaged in the Opinion seem to relate
to the protection of the flag and of armed forces, in which case protection extends

36
DISSENTING OPINION BY JUDGE BADAWI PASHA 207

It is thus by juridically identifying the national and his national
State, that the latter is deemed to have the right to bring an
international claim for reparation due to the victim or to persons
entitled through him.

According to this theory, the State does not act as representative
of its national, although it claims reparation for the damage
suffered by him. But the reparation that it claims for this injury
possesses the international character of reparation due from one
State to another. In Judgment No. 13 of the P.C.I.J. (Series A.,
No. 17, pp. 27-28), we find a remarkable statement of this
juridical theory in the following terms:

“Tt is a principle of international law that the reparation of a
wrong may consist in an indemnity corresponding to the damage
which the nationals of the injured State have suffered as a result
of the act which is contrary to international law. This is even the
most usual form of reparation ; it is the form selected by Germany
in this case and the admissibility of it has not been disputed. The
reparation due by one State to another does not however change
its character by reason of the fact that it takes the form of an
indemnity for the calculation of which the damage suffered by a
private person is taken as the measure. The rules of law governing
the reparation are the rules of international law in force between
the two States concerned, and not the Jaw governing relations
between the State which has committed a wrongful act and the
individual who has suffered damage. Rights or interests of an
individual the violation of which rights causes damage are always
in a different plane to rights belonging to a State, which rights
may also be infringed by the same act. The damage suffered by
an individual is never therefore identical in kind with that which
will be suffered by a State ; it can only afford a convenient scale for
the calculation of the reparation due to the State.’’

The question, therefore, is whether, as regards injuries suffered
by one of its agents in the performance of his duties, the Organ-
ization has a right to make an international claim at any rate
of the same scope, if not of the same nature, as a claim made
by a State.

In the preliminary part of the Opinion, devoted to a considera-
tion of the question, the Court stated that:

“(d) As this question relates to a case of injury suffered in such
circumstances as to involve a State’s responsibility, it must be
supposed, for the purpose of the examination, that the damage
results from a failure by the State to perform obligations of which
the purpose is to protect the agents of the United Nations Organ-
ization in the performance of their duty.”

to everyone in the ship or in the forces, independent of nationality. But
it must be pointed out that as the condition of nationality is satisfied as regards
the flag or the forces, its absence, in the case of one or more units or persons of a
national entity, may be held to be covered by a principle of the indivisibility of
the flag or of the armed forces.

37
DISSENTING OPINION BY JUDGE BADAWI PASHA 208

The Court therefore admits as a postulate the existence of an
obligation in favour of the United Nations and incumbent on
any Member State whose responsibility might be involved. But
there is nothing in the terms of the question to authorize the
admission of such a postulate; the clause “‘in circumstances
involving the responsibility of a State’’ seems to refer only to
the traditional conditions of diplomatic protection, namely the
exhaustion of local remedies and the existence of a denial of
justice (see debate in Committee VI of the United Nations General
Assembly).

Has the Court in view the obligation of Members, under Article 2
paragraph 5, of the Charter, to give the United Nations every
assistance in any action it takes in accordance with the Charter ;
or has it in view the obligations derived from Article 105 of the
Charter, and from the Convention on Privileges and Immunities ?
A passage from the Opinion (p. 183) seems to refer to both of
these obligations.

But, all the same, the Court has not endeavoured to discover
the source of this obligation, although it is evident that the
disregard by a State of an obligation, and the consequences
that may follow, are closely dependent on the actual terms of
the obligation.

But even whether the source of the supposed obligation be
one or other of the above-mentioned provisions, it would still
have to be shown that a breach of the obligation would give
rise to a right of the United Nations to make an international
claim for reparation of the damage caused by (8) of the first
question ; the right to claim reparation of the damage under (a)
gives rise to no difficulty. If the existence of an obligation ts
assumed, this right would only be the direct result of this obligation.

Both the written statements of the governments (except that
of the United States Government) and the statements made in
Court recognized that the United Nations had the right to bring
an international claim in respect of the damage referred to under
(2), and they endeavoured to give reasons for this. Each represen-
tative had his own argument.

They founded this right on one or more of the following
grounds :

(1) The analogy between the position of the United Nations
and that of States, because the general principles underlying the
position of States would be equally applicable to the United
Nations.

(2) Creation of a new situation, owing to the development of
international organization; in this situation, the international

38
DISSENTING OPINION BY JUDGE BADAWI PASHA 209

community requires that a step forward should be taken towards
the protection of its agents.

(3) The rule that the reparation of damage suffered by the
victim would habitually and principally be the measure of repara-
tion due to the State, and consequently to the United Nations.

(4) Weakening of the bond of national allegiance implied in
Article 100 of the Charter on the one hand, and by considerations
of expediency on the other hand, there being no national protection
for stateless persons, refugees and displaced persons, or such pro-
tection being illusory if, for any reason, the national State does
not endeavour to exercise it.

(5) An international obligation to ensure protection of a
foreign public service; this is confirmed by several precedents
derived from the application of Articles 88 and 362 of the Treaty
of Versailles, from the diplomatic history of the concert of
European Powers in the Cretan question, and from the Corfu
affair of 1923 (Tellini Affair).

(6) Article Ioo of the Charter.

*
* *

Apart from the actual value of each of these arguments, their
diversity gives rise to contradictions and inconsistency as regards
the justification of the United Nations’ right. Those who uphold
certain arguments consider others inadequate or insufficient.

The Court was right to set aside the argument drawn from
Article 100 (p. 182). Such an argument only justified the making
of an international claim for the Secretary-General and the staff of
the Secretariat, so that other grounds had to be found for the
protection of agents other than the staff of the Secretariat.

It must be added that this Article, and especially paragraph 1,
is only a rule of conduct or discipline for the Secretary-General
and the staff of the Secretariat. It is a rule which would have
been more in place in the Staff Regulations of the Secretariat,
if it had not been desired to link it up to the second paragraph,
which imposes an obligation on States, and if it had not also
been required to justify the privileges and immunities provided
in their favour by Article 105.

An official of the Organization who is a national of a particular
State may, in one way or another, have to take part in discussions
or decisions of the Organization, where actions and interests of
the particular State are involved. This official might consequently
find that his national feelings and his duties were in conflict in a
particular case. It was therefore necessary to reassure States
Members of the Secretariat’s impartiality, and to define what
would be the situation of the staff in such cases of conflict, and
determine their duties. For this reason, in the first paragraph

39
DISSENTING OPINION BY JUDGE BADAWI PASHA 210

of this Article, the staff are enjoined not to seek or recéive
instructions from any government or from any other authority
external to the Organization. The following provision is a
repetition of the same rule in a more extended form; it also
relates to the dignity of an international official position. The
reference to the exclusive responsibility towards the Organization
is a consequence and a necessary confirmation of the preceding
rules.

The second paragraph of this Article only repeats the ideas under-
lying the first paragraph, as looked at from the viewpoint of the
State of which the official is a national.

In these specific conditions of the nature of the Organization,
its duties and powers, the provision implies nothing more than the
relations between employer and employed in an international body.
So much so that a similar provision is found in :

(1) the Agreement relating to the International Monetary Fund,
September 27th, 1945 (Article 12, Section 4 (c)} ;

(2) the Agreement relating to the International Bank for
Reconstruction and Development of the same date (Article 5,
Section 5 (c));

(3) the U.N.E.S.C.O. Charter, November 16th, 1945 (Article VI,
Section 5) ;

(4) the constitution of the International Labour Organization
(Article 9, Sections 4 and 5) ;

(5) the constitution of the World Health Organization (Article

(6) the constitution of the Food and Agriculture Organization
of the United Nations (Article 8, Section 2) ;

(7) the constitution of the International Refugee Organization
(Article 9, Section 3) ; |

(8) the Convention on International Civil Aviation (Article 59) ;

(9) the constitution of the International Trade Organization
{Article 88, Sections I, 2, 3).

In these circumstances, would it be conceivable that the con-
stitutions of all these Specialized Agencies can have created somany
allegiances involving a right of protection for their staff similar
to that accorded by States to their nationals ?

*
* *

What is to be said of the other arguments ?

The Court rejects in general any argument by analogy from the
traditional rule of international law as to the diplomatic protection
of nationals abroad (p. 182). In this way, it rejects the alleged
allegiance resulting from Article 100, which would take the place
of nationality for the purpose of the exercise of the right above

40
DISSENTING OPINION BY JUDGE BADAWI PASHA 2II

mentioned. But surely the following reasoning of the Court is
only an argument by analogy, namely :

1° that if one goes back to the principle contained in the rule
of the nationality of the claim, one observes that, for an inter-
national claim on behalf of an individual to be made by a State, a
breach by the State claimed to be responsible of an obligation
incurred towards the claimant State must be alleged, and

2° that this principle leads to recognizing that the Organization
has the capacity to bring an international claim for injuries suffered
by its agent, if the Organization gives as a ground for its claim a
breach of an obligation incurred towards it (pp. 181 and 182).

It is true that when the Court relies on the principle mentioned
above and implied in the rule of the nationality of the claim, and
when it secondly relies on the existence of important exceptions
to that rule, and when it lastly relies on the new situation created
by the coming into existence of the United Nations, it only draws
the conclusion that a negative reply to Question I (0) cannot be
deduced from that rule. But that conclusion is only a part of the
Court’s argument in favour of the Organization’s right to make
an international claim for the damage referred to inI (6). Whether
this argument be considered as preliminary or auxiliary, or whether
it be given a greater importance, it isin any case only an argument
by analogy in favour of an affirmative reply, and draws its elements
from the new situation, from the identity of the basic principle of
the situations compared, and from the relative and in no way
rigid character of the rule of nationality.

But in international law, recourse to analogy should only be
had with reserve and circumspection. Contrary to what is the
case in municipal law, and precisely owing to the principle of
State sovereignty, the use of analogy has never been a customary
technique in international law.

*
* *

In any case, this argument by the Court brings us to the inter-
national obligation which the Court regards as involved in this
question, and which seems to be the foundation for the above-
mentioned argument by analogy.

It has been asked whether this obligation was derived from
Article 2, paragraph 5, of the Charter, or from Article 105. But it is
evident that the first of these two provisions, which creates a defi-
nitely political obligation, could not, if that obligation were infringed,
serve to found a right to make a claim for reparation due to
the victim. This right presupposes a definite relation between the

41.
DISSENTING OPINION BY JUDGE BADAWI PASHA 212

victim and the Organization, which cannot be deduced from this
general political obligation.

Nor can a foundation be discovered in Article 105. For it is
a rule that in so far as diplomatic privileges and immunities impose
on a State a duty of special diligence, they only authorize and
justify a claim for reparation for damage caused to the State which
accredited the victim. So much so that in the case of a consul who
was not a national of the claimant State, the right of that State
would be limited to direct damage. On the other hand, in the
case of a diplomatic representative, a combination of his rights
as representative and as national enables reparation due to the
victim to be included in the international claim.

On the other hand, it must be observed that :

(1) Article 105 accords privileges and immunities only to off-
cials of the Organization ; this term does not necessarily coincide
with that of agent, as the Court has pointed out ; i.e., it has not
the same meaning or scope ;

(2) Article 105 does not apply exclusively to the Organization.
All the constitutions of the Specialized Agencies contain provisions
declaring it to be applicable, or provisions in the same terms.

By connecting up the right to claim reparation due to victims
with an obligation derived from provisions of such a nature, situa-
tions would be arrived at that are contrary to those admitted by
international law in regard to master and servant. The result
would also be a generalization, in the interest of all the Specialized .
Agencies, of a right which has hitherto belonged only to States ;
the history of this right is closely connected with the notion of
nationality, and it draws from that notion a fictitious identifica-
tion between State and national.

The political character of the Organization and its importance
in the hierarchy of international bodies cannot be pertinent in this
case, nor can it justify the granting to the Organization, to the
exclusion of other bodies, of a right not derived from a provision
common to all.

This argument that the right to make an international claim is
based on the recognition by a State of its obligation to respect the
public services of another State, was upheld by the French Govern-
ment’s representative, who considered that ‘a State’s international
responsibility is involved if the protection prescribed by inter-
national law for diplomatic and consular services is not provided.
The person of a diplomatic agent must be the subject of special
vigilance on the part of the State that receives the agent. If
this vigilance is lacking, and damage results, the State whose
diplomatic service is concerned can make an international claim.”
It would further seem that damage referred to in Question I (a)

42
DISSENTING OPINION BY JUDGE BADAWI PASHA 213

and that in (6) are both included in this claim. The French
representative mentioned several precedents in support of this
argument ; but in truth none of them is conclusive.

On the other hand, the United Kingdom representative thought
that the bond of service, as opposed to that of nationality, only
gives the State the right to make an international claim for
the damage directly suffered by it, i.e., damage referred to in
Question I (a); and he maintained that it was the insufficiency of
this argument to justify a claim for reparation referred to in
Question I (b) which led to the search for another argument. He
claimed to find this in Article 100, which the Court thought was
not pertinent.

*
* *

I have enquired into all the details of this obligation of protec-
tion, as found in the arguments of the representatives of govern-
ments and of the Secretary-General, because it was adopted by the
Court itself at the beginning as a hypothesis. Then the Court
found itself faced with a new situation—that the Charter did not
expressly say that the Organization was entitled to include in its
claim reparation for injury suffered by the victim or persons entitled
through him. The Court then invoked a principle of international
law said to have been applied by the P.C.I.J. to the International
Labour Organization, to the effect that “the Organization must
be deemed to have those powers which, though not expressly
provided in the Charter, are conferred upon it by necessary implica-
tion as being essential to the performance of its duties’.

In application of this principle, the Court states that in order to
ensure the éfficacious and independent exercise of its duties and
to secure effective support for its agents, the Organization must
give them suitable protection, and after asserting that it is essential
that the agent shall be able to count on this protection without
having to count on other protection (particularly that of his own
State), the Court concludes that it is evident that the capacity of
the Organization to exercise a certain measure of functional protec-
tion arises by intendment out of the Charter.

As this measure is not fixed, the Court adopts the juridical
construction given by the Permanent Court to a claim by a State
for reparation due to its national, and asserts ‘‘in claiming repara-
tion based on the injury suffered by its agent, the Organization
does not represent the agent, but is asserting its own right, the
right to secure respect for undertakings entered into towards the
Organization”.

I regret I cannot accept this conclusion.

43
DISSENTING OPINION BY JUDGE BADAWI PASHA 214

In the first place, I do not think that Opinion No. 13 of the
P.C.I.J. concerning the competence of the International Labour
Organization lays down the principle so categorically and absolutely
as a principle of international law, as the Court states. The Per-
manent Court had to give an opinion on the question whether a
certain measure recommended by the International Labour Organ-
ization was or was not within the Organization’s competence ;
and it stated that “‘the terms in which the objects committed to
the International Labour Organization are stated are so general
that language could hardly be more comprehensive”, and that
“‘while the competence .... so far as concerns the investigation and
discussion of labour questions and the formulation of proposals ....
is exceedingly broad, its competence is almost entirely limited to
that form of auxiliary activity.” The Permanent Court therefore
concluded in the following terms :

“It results from the consideration of the provisions of the Treaty
that the High Contracting Parties clearly intended to give to the
International Labour Organization a very broad power of co-operat-
ing with them in respect of measures to be taken in order to assure
humane conditions of labour and the protection of workers. It is
not conceivable that they intended to prevent the Organization
from drawing up and proposing measures essential to the accom-
plishment of that end. The Organization, however, would be so
prevented if it were incompetent to propose for the protection of
wage earners a regulative measure to the efficacious working of
which it was found to be essential to include to some extent work
done by employers.”’

This Opinion therefore laid down no general principle. It only
interprets the intention of the Parties as to Part XIII of the Treaty
of Versailles in the light of the terms generally used therein.

If we admit that the principle proclaimed by the Court is a
rule of judicial interpretation and not a recommendation of legis-
lative policy, it would still have to be shown that the suitable
protection to be afforded by the Organization to its agent is precisely
the right to claim the reparation due to him. This right is evidently
not the only suitable method of protection. We know, on the
other hand, that the protection which a State owes to its national
does not consist in a right of this nature derived from the mere
notion of protection ; thanks to the additional help of an ingenious
juridical theory, based on nationality, it has identified the State
with its national, and it considers that reparation due to the latter
forms the measure of reparation due to the State. For this reason,
the Court had to establish a link between the necessity for protec-
tion, and the right to claim the reparation due to the agent ;
namely, the capacity to exercise a certain measure of functional
protection and the obligation to ‘‘make adequate reparation”.
DISSENTING OPINION BY JUDGE BADAWI PASHA 215

But the transfer by the Court (p. 184) of the terms used by
the Permanent Court in respect of the State and its national, to
the Organization and its agents, is a mere affirmation and remains
unproved.

It must further be noted that if the Organization must afford
this protection in the same way.as a State must do for its national
(and there is no reason why this should not be so), its right of
action against the State responsible can only arise after its agent
has exhausted all municipal remedies, and has met with a denial
of justice.

But having regard to the situation of an agent of the Organization —
who is bound to it by a contract in one form or another, the most
appropriate and indeed efficacious protection is certainly the
reparation which could be granted him by the Organization,
which could recover the sum in question from the State responsible.

The only conclusion to be drawn from the foregoing considera-
tions is that the juristic interpretation cannot afford a basis in
accordance with the general principles of law, nor one affording
an acceptable or satisfactory solution.

I have noted the various suggestions made by governments.
The Court has not accepted them, or has accepted only one—
namely, the breach of obligations of which the object is to protect
agents of the Organization in the exercise of their duties, an
obligation which the Court, for that matter, has presumed to
exist. But in order to deduce a reply to question I (6), the Court
had to complete its answer by other propositions which it simply
affirmed and, in my view, never established. Inevitably, solutions
of an abstract and general character, like functional protection,
adopted by the Court, would then be the most extreme. Thus,
the Court holds that the Organization has the capacity to make
an international claim for reparation due to any agent (in the
widest sense of the term) against a State Member or not member
of the Organization. As regards this latter case, it may be asked
what are the conditions in which the obligation to protect the
agent, that the Court assumed to be contained in the Request
for the Opinion, can arise. The Organization has even the capacity
to make a claim against the national State of the victim itself.

In short, it is impossible to avcid this diversity of arguments
or the contradictory solutions arising therefrom, when a rule is
removed from the framework in which it was formed, to another
of different dimensions, to which it cannot adapt itself as easily
as it did to its proper setting. In any case, the new construction
would necessarily be artificial and, with the best will of the world,
could not entirely satisfy the new requirements.

Suitable rules must be created. A special study of the question
would no doubt reveal all the circumstances of fact and the
numerous cases in which the question may arise, and the practical

45
DISSENTING OPINION BY JUDGE BADAWI PASHA 216

solution that should be given to these various cases in different
circumstances. On these data can be built an appropriate
juridical construction.

It matters little that the interpretation of the rules of inter-
national law in force is in accordance or not with the solutions,
‘so long as the unanimous desire of the General Assembly is to
provide a maximum of protection for the agents of the Organization,
in the widest sense, and not only for members of the Secretariat.

The Court’s duty is to declare the law in the state of evolution
that it has reached ; and the Court cannot, in any case, in the
presence of new complex and varied cases and contingencies,
permit the simple and homogeneous rules, customarily recognized
as international law in force, to be the appropriate juristic expres-
sion of such situations and contingencies.

According to the rules in force, the Organization has the capacity
to make international claims, when one of its agents {in the
widest sense) has suffered injury in the performance of his duty,
for the damage referred to in Question I (a). This damage may
include the damage suffered by the victim, in so far as this was
provided for in the contract of service. But there is nothing to
prevent temporary agents, mediators or members of commissions
from entering into contracts for reparation due to them in the
event of injury sustained in the performance of their duties,
whenever the nature of their duties or missions obliges them to
expose themselves to danger in the territories of States where
they may have to perform these duties or carry out these missions.

This form of reparation will be for the interested parties more
direct, more effective and more immediate than any right of
making an international claim that might be accorded to the
Organization on their behalf.

My reply is therefore yes to Question I (a), and #0 to Question I (6).

In view of the reply to question I (a), the second Question does
not arise.

(Signed) BADAWI PasHa.

46
